DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 28 August 2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,792,809 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A method comprising: 
controlling a robotic gripping device to cause a plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object; 
receiving, from a first non-contact sensor, first sensor data indicative of a region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the region after the attempt to grasp the object; 
receiving, from a second non-contact sensor, second sensor data indicative of the region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the region after the attempt to grasp the object; and 
determining, using an object-in-hand classifier that takes as input the first sensor data and the second sensor data, whether the robotic gripping device is currently holding the object after the attempt to grasp the object.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-15, Applicant provides similar limitations as provided in at least claims 2-11 and 19-20 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 16, Applicant provides similar limitations as in claim 12 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A robot comprising: 
a robotic gripping device, comprising a plurality of digits; 
a first non-contact sensor; 
a second non-contact sensor; and 
a control system configured to: 
control the robotic gripping device to cause the plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object; 
receive, from the first non-contact sensor, first sensor data indicative of a region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the region after the attempt to grasp the object; 
receive, from the second non-contact sensor, second sensor data indicative of the region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the region after the attempt to grasp the object; and 
determine, using an object-in-hand classifier that takes as input the first sensor data and the second sensor data, whether the robotic gripping device is currently holding the object after the attempt to grasp the object.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 17-19, Applicant provides similar limitations as provided in at least claims 13-15 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 20, Applicant provides similar limitations as in claim 16 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause the one or more processors to perform functions comprising: 
controlling a robotic gripping device to cause a plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object; 
receiving, from a first non-contact sensor, first sensor data indicative of a region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the region after the attempt to grasp the object; 
receiving, from a second non-contact sensor, second sensor data indicative of the region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the region after the attempt to grasp the object; and 
determining, using an object-in-hand classifier that takes as input the first sensor data and the second sensor data, whether the robotic gripping device is currently holding the object after the attempt to grasp the object.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Examiner notes wherein the nonstatutory double patenting rejection(s) provided herein would be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levine et al (US 2017/0252922 A1, hereinafter Levine).
Regarding claim 1, Levine discloses a method comprising: 
controlling a robotic gripping device (Figure 1, robot(s) 180A, 180B, wherein said robots include end effectors 182A, 182B, respectively) to cause a plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraphs 0044-0046, wherein a grasp attempt is implemented for an end effector, and as further shown in at least Figure 3, blocks 352-356) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits); 
receiving, from a first non-contact sensor (Figure 1, sensor(s) 184A, 184B), first sensor data indicative of a region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraph 0036, wherein said sensor(s) have a field of view of at least a portion of the workspace of the robot including potential objects to be grasped)  Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative sensor mountings may be utilized, for instance wherein said vision sensors may be mounted on the end effector or on a component close to the end effector; 
receiving, from a second non-contact sensor (Figure 1, sensor(s) 184A, 184B), second sensor data indicative of the region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042, specifically as in at least paragraph 0035, wherein said sensor(s) can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors, and further as in at least paragraph 0041 wherein said image obtained by the sensor(s) may include multiple channels, such as a red channel, a blue channel, a green channel and/or a depth channel); and 
determining, using an object-in-hand classifier (Figure 1, convolutional neural network (CNN) 125) that takes as input the first sensor data and the second sensor data, whether the robotic gripping device is currently holding the object after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 2, Levine further discloses wherein the object-in-hand classifier is a machine learning model trained based on past grasp attempts by the robotic gripping device (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 3, Levine further discloses wherein the object-in-hand classifier is a machine learning model trained based on past grasp attempts by a similar robotic gripping device (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 4, Levine further discloses wherein the object-in-hand classifier is a machine learning model trained based on simulated grasping events (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 5, Levine further discloses wherein the object-in-hand classifier comprises a convolutional neural network (CNN) (Figure 1; at least as in paragraphs 0002, 0004 and 0042, regarding CNN 125).
Regarding claim 6, Levine further discloses wherein the first non-contact sensor comprises a time-of-flight sensor, wherein the first sensor data comprises time-of-flight distance data from the time-of-flight sensor (Figures 1 & 3; at least paragraphs 0034-0038, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light).
Regarding claim 7, Levine further discloses wherein the object-in-hand classifier is a linear kernel state vector machine (SVM) that takes as input the time-of-flight distance data (Figures 1 & 3; at least paragraphs 0034-0038, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light).
Regarding claim 8, Levine further discloses wherein the first non-contact sensor is an infrared camera, wherein the first sensor data comprises grayscale image data, wherein the second non-contact sensor is a time-of-flight sensor, and wherein the second sensor data comprises time-of-flight distance data (Figures 1 & 3; at least paragraphs 0034-0038, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light).
Regarding claim 9, Levine further discloses wherein the object-in-hand classifier takes as further input third sensor data, wherein the third sensor data comprises reflectance data from the time-of-flight sensor (Figures 1 & 3; at least paragraphs 0034-0038, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light).
Regarding claim 10, Levine further discloses wherein the object-in-hand classifier is an SVM that takes as input a single image from the infrared camera, a single distance measurement from the time-of- flight sensor, and a single reflectance measurement from the time-of-flight sensor (Figures 1 & 3; at least paragraphs 0034-0038, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light).
Regarding claim 11, Levine further discloses wherein the first non-contact sensor comprises a time-of-flight sensor, wherein the first sensor data comprises time-of-flight distance data from the time-of- flight sensor, and wherein the method further comprising receiving, from an additional time-of-flight sensor on the robotic gripping device, additional sensor data indicative of the region between the plurality of digits of the robotic gripping device, wherein the object-in-hand classifier takes as further input the additional sensor data (Figures 1 & 3; at least paragraphs 0034-0038 and 0042, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light, and further as in at least paragraph 0042, wherein the CNN 125 is iteratively updated) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits).
Regarding claim 12, Levine further discloses wherein the time-of-flight sensor is a short-range time-of-flight sensor configured to measure distance within a first range, wherein the additional time-of-flight sensor is a long-range time-of-flight sensor configured to measure distance within a second range, wherein the second range extends further from the robotic gripping device than the first range, and wherein each of the short-range time-of-flight sensor and the long-range time-of- flight sensor are configured to generate a separate reflectance measurement (Figures 1 & 3; at least paragraphs 0034-0038 and 0042, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light, and further as in at least paragraph 0042, wherein the CNN 125 is iteratively updated).
Regarding claim 13, Levine discloses the method further comprising controlling the robotic gripping device to attempt to grasp the object a second time when the attempt to grasp the object results in a grasp failure (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 14, Levine further discloses wherein the plurality of digits of the robotic gripping comprise a plurality of underactuated digits, wherein each underactuated digit has less control inputs than degrees of freedom (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits).
Regarding claim 15, Levine further discloses wherein the first non-contact sensor is a one-dimensional (1D) time-of-flight sensor configured to generate a time-of-flight distance measurement indicative of distance to a nearest object in a direction extending between the plurality of digits of the robotic gripping device (Figures 1 & 3; at least paragraphs 0034-0042, specifically as in at least paragraph 0035, wherein said sensor(s) can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors and wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light, and further as in at least paragraph 0041 wherein said image obtained by the sensor(s) may include multiple channels, such as a red channel, a blue channel, a green channel and/or a depth channel).
Regarding claim 16, Levine discloses a robot (Figure 1, robot(s) 180A, 180B; at least as in paragraphs 0034-0037, specifically as shown in at least Figure 1) comprising: 
a robotic gripping device (Figure 1, end effectors 182A, 182B; at least as in paragraphs 0034-0037, specifically as shown in at least Figure 1), comprising a plurality of digits (Figure 1; at least as in paragraphs 0034-0037); 
a first non-contact sensor (Figure 1, sensor(s) 184A, 184B; at least paragraphs 0034-0038); 
a second non-contact sensor (Figure 1, sensor(s) 184A, 184B; at least paragraphs 0034-0038); and 
a control system (Figures 1, 3 & 8, robot control system 860; as disclosed in at least paragraphs 0043 and 0112) configured to: 
control the robotic gripping device to cause the plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraphs 0044-0046, wherein a grasp attempt is implemented for an end effector, and as further shown in at least Figure 3, blocks 352-356) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits); 
receive, from the first non-contact sensor, first sensor data indicative of a region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraph 0036, wherein said sensor(s) have a field of view of at least a portion of the workspace of the robot including potential objects to be grasped)  Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative sensor mountings may be utilized, for instance wherein said vision sensors may be mounted on the end effector or on a component close to the end effector; 
receive, from the second non-contact sensor, second sensor data indicative of the region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042, specifically as in at least paragraph 0035, wherein said sensor(s) can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors, and further as in at least paragraph 0041 wherein said image obtained by the sensor(s) may include multiple channels, such as a red channel, a blue channel, a green channel and/or a depth channel); and 
determine, using an object-in-hand classifier that takes as input the first sensor data and the second sensor data, whether the robotic gripping device is currently holding the object after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 17, Levine further discloses wherein the plurality of digits comprise two underactuated digits, each underactuated digit comprising: a deformable gripping surface; and a plurality of members coupled together end-to-end by one or more unactuated joints, wherein the plurality of members are configured to cause the deformable gripping surface to conform to a shape of the object when the object is grasped between the two underactuated digits (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits).
Regarding claim 18, Levine further discloses wherein the control system is further configured to determine, based on the first sensor data and the second sensor data, a grasp quality indicative of a quality of grip on the object by the two underactuated digits (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 19, Levine further discloses wherein the first non-contact sensor comprises an RGB camera and the second non-contact sensor comprises a time-of-flight sensor, wherein the object- in-hand classifier used by the control system takes as input a color image from the RGB camera, a distance measurement from the time-of-flight sensor, and a reflectance measurement from the time-of-flight sensor (Figures 1 & 3; at least paragraphs 0034-0042, specifically as in at least paragraph 0035, wherein said sensor(s) can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors and wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light, and further as in at least paragraph 0041 wherein said image obtained by the sensor(s) may include multiple channels, such as a red channel, a blue channel, a green channel and/or a depth channel).
Regarding claim 20, Levine discloses a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause the one or more processors to perform functions comprising: 
controlling a robotic gripping device (Figure 1, robot(s) 180A, 180B, wherein said robots include end effectors 182A, 182B, respectively) to cause a plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraphs 0044-0046, wherein a grasp attempt is implemented for an end effector, and as further shown in at least Figure 3, blocks 352-356) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits); 
receiving, from a first non-contact sensor (Figure 1, sensor(s) 184A, 184B), first sensor data indicative of a region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraph 0036, wherein said sensor(s) have a field of view of at least a portion of the workspace of the robot including potential objects to be grasped)  Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative sensor mountings may be utilized, for instance wherein said vision sensors may be mounted on the end effector or on a component close to the end effector; 
receiving, from a second non-contact sensor (Figure 1, sensor(s) 184A, 184B), second sensor data indicative of the region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042, specifically as in at least paragraph 0035, wherein said sensor(s) can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors, and further as in at least paragraph 0041 wherein said image obtained by the sensor(s) may include multiple channels, such as a red channel, a blue channel, a green channel and/or a depth channel); and 
determining, using an object-in-hand classifier (Figure 1, convolutional neural network (CNN) 125) that takes as input the first sensor data and the second sensor data, whether the robotic gripping device is currently holding the object after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664